Exhibit 10.7





AMENDMENT TO AGREEMENT FOR POST-TERMINATION BENEFITS






Gap Inc. and Art Peck entered into an Agreement For Post-Termination Benefits
(“Agreement”), dated May 31, 2012, which provides eligibility for
post-termination benefits in the event of certain terminations that occur prior
to February 13, 2015. By this Amendment, the Agreement is hereby extended to
apply to certain terminations, as described in the Agreement, prior to February
13, 2018. Except as provided in this Amendment, the terms of the Agreement shall
remain in effect.




EXECUTIVE


/s/ Art Peck_____________            Date: May 29, 2014
Art Peck


THE GAP, INC.


/s/ Glenn Murphy__________________        Date: June 4, 2014
By: Glenn Murphy
Chairman and CEO




